The order appealed from should be reversed and defendant’s motion to open its default and vacate the judgment should be granted; but as plaintiff did not oppose the adjournment and was required by the court to appear and be ready for trial, $50 costs and disbursements shall be awarded to respondent. Order unanimously reversed and the motion granted, with $50 costs and printing disbursements of this appeal to the respondent. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Dore and Cohn, JJ.